UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7318



GREN MONEZ GARRETT,

                                           Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director, Virginia Depart-
ment of Corrections,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-98-1231)


Submitted:   November 18, 1999         Decided:     November 24, 1999


Before WILKINS, HAMILTON, and LUTTIG, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gren Monez Garrett, Appellant Pro Se. Daniel John Munroe, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gren Monez Garrett seeks to appeal the district court’s order

dismissing his petition filed under 28 U.S.C.A. § 2254 (West 1994

& Supp. 1999).   Garrett’s case was referred to a magistrate judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (1994).   The magistrate judge

recommended that relief be denied and advised Garrett that failure

to file timely objections to this recommendation would waive appel-

late review of a district court order based upon the recommenda-

tion. The only objection filed by Garrett concerned his claim that

he was denied his right to self-representation. Although Garrett’s

objection was untimely, the district court nevertheless considered

it on the merits and denied relief. We have reviewed the record and

the district court’s opinion accepting the recommendation of the

magistrate judge and, for the reasons stated by the district court,

find no reversible error.   See Garrett v. Angelone, No. CA-98-1231

(E.D. Va. Sept. 17, 1999).*

     As for the remaining claims, the timely filing of specific

objections to a magistrate judge’s recommendation is necessary to

preserve appellate review of the substance of that recommendation



     *
       Although the district court’s order is marked as “filed” on
September 17, 1999, the district court’s records show that it was
entered on the docket sheet on September 20, 1999. Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2
when the parties have been warned that failure to lodge specific

objections will waive appellate review. See Wright v. Collins, 766

F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S.

140 (1985).   Garrett has waived appellate review of his remaining

claims by failing to file objections after receiving proper notice.

We accordingly deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 3